Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jeremy Jermaine Hodge, Appellant                      Appeal from the County Court at Law of
                                                      Panola County, Texas (Tr. Ct. No. 2012-C-
No. 06-15-00101-CR         v.                         0096). Opinion delivered by Chief Justice
                                                      Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Jeremy Jermaine Hodge, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED DECEMBER 2, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk